Citation Nr: 0507281	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In that the decision, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
filed a notice of disagreement in January 2003.  The RO 
furnished the veteran a statement of the case in October 
2003.  In November 2003, the RO received the veteran's 
substantive appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C. in 
September 2004; a copy of the transcript of the proceeding is 
associated with the claims file.  

The Board notes that service connection for PTSD was 
previously denied by the RO in unappealed rating decision 
dated March 2000.  In the December 2002 rating decision, the 
RO implicitly reopened this claim and continued the denial of 
service connection for PTSD on the merits.  The Board, 
however, must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection for this condition because doing 
so goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  The veteran was 
advised during the hearing in September 2004, that the Board 
would initially consider his claim on the basis of whether 
new and material evidence was received.  Accordingly, the 
Board has identified this issue as indicated on the title 
page.

The issue of service connection for PTSD based on the merits 
is addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2000 decision, the RO denied service 
connection for PTSD.  Although, the veteran was notified of 
his appellate rights in March 2000, he did not initiate an 
appeal.  

2.  The veteran has submitted evidence VA mental health 
treatment records that show treatment and diagnoses of PTSD.  
Such evidence is new, as it was not previously submitted to 
agency decision makers, and material, as it relates to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The March 2000 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2003).  

2.  The requirements to reopen the claim for service 
connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, the Board finds that new and 
material evidence has been received to reopen the appellant's 
claim.  Thus, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

II.  Background and Analysis

In a March 2000 rating decision, the RO denied service 
connection for PTSD, on the basis that there was no medical 
evidence showing a diagnosis of PTSD.  Additionally, the RO 
noted that the veteran had not provided evidence of the 
occurrence of PTSD stressors.  The evidence of record at the 
time of the March 2000 rating decision included the veteran 
service medical records, and VA outpatient treatment records.  
Associated mental health treatment records did not include a 
diagnosis of PTSD.  Rather, they reflect diagnoses of organic 
affective disorder.  The veteran was notified of that 
decision later that month, but did not initiate an appeal.  
As such the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board notes that the 
provisions of 38 C.F.R. § 3.156 were revised, effective 
August 29, 2001.  The veteran filed his claim in October 
2001; hence the revised regulation is for application in this 
case.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2003)).  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
evidence" is evidence not previously reviewed by VA 
adjudicators.  "Material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in March 2000.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R.
§ 3.303(d).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence received since the March 2000 rating decision 
includes VA outpatient treatment records, a March 2002 Report 
of VA Examination and testimony presented during the 
September 2004 hearing.  Of particular significance is a May 
2000 VA Mental Health clinic note signed by a VA Staff Clinic 
Social Worker.  At that time, the veteran reported two 
stressful experiences during military service in Vietnam.  
The examiner noted that the veteran had rage associated with 
PTSD, avoidance, hypervigilance and hyperarousal.  The Axis I 
diagnosis was prolonged PTSD.  June, July and August 2001 
Mental Health Clinic notes also included diagnoses of PTSD, 
as well as dysthymic disorder.  A November 2001 note included 
a diagnosis of prolonged PTSD, rule out organic affective 
disorder.  

There are also other psychiatric diagnoses of record.  A 
February 2001 Mental Health Clinic note includes a diagnosis 
of organic affective disorder.  A May 2001 note included 
diagnoses of dysthymic disorder and organic brain syndrome.  

During the March 2002 VA examination, the veteran reported 
serving as a combat engineer in Vietnam.  He stated that he 
served in a war zone in Quang Tre and Phu Bai for 
approximately one year.  He stated that he was exposed to 
combat stress, described as witnessing mortar attacks, 
burying bodies, witnessing assaults on officers and a rape of 
a civilian.  During the mental status examination, the 
veteran was alert and oriented.  He denied any hallucinations 
or delusions.  Short-term memory was good, but long-term 
memory was fair.  He was able to go out in public without 
difficulty.  He did not report panic attacks or anxiety.  He 
did have chronically poor sleep.  The diagnosis was schizo-
affective disorder.  The examiner noted that the veteran had 
a mood and thought disorder that was separate and apart from 
any problems associated with overseas service.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received for the claim for service 
connection for PTSD.  The evidence is "new" to the extent 
that it was not previously submitted to VA.  Additionally, 
the evidence submitted is "material" as it relates to an 
unestablished fact necessary to substantiate the claim; to 
wit, there is now current medical evidence showing a 
diagnosis of PTSD.  The Board acknowledges that there is also 
evidence of record showing diagnoses of psychiatric disorders 
other than PTSD, to include organic affective disorder, 
dysthymic disorder, and schizo-affective disorder.  Moreover, 
there is not yet evidence of a link, established by medical 
evidence, between current symptoms and an in-service stressor 
and credible supporting evidence that the claimed in-service 
stressor occurred.  Nevertheless, presuming the credibility 
of the evidence, the requirements to reopen the previously 
denied claim have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received sufficient to 
reopen a claim for service connection for PTSD, the appeal is 
granted to this extent only.  


REMAND

In light of the Board's decision above that the claim of 
service connection for PTSD is reopened, the claim must be 
reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as he is 
provided adequate notice and opportunity to present argument 
and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (2001).  The VCAA redefined VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  These laws and 
regulations also include new notification provisions.  As 
such, a VCAA letter must specifically:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the veteran has not been provided any 
correspondence from the RO with respect to his pending claim.  
As such, the Board finds that the veteran should be provided 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim for service connection for PTSD, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The Board finds that the RO should undertake development to 
verify the stressful experiences described by the veteran.  
Thus, as part of the development above, the RO should contact 
the veteran and provide him another opportunity to provide 
additional information and, if possible, evidence, concerning 
his alleged stressors.  Since there is no legal requirement 
that the occurrence of specific in-service stressful 
experiences must be established only by official records, the 
veteran should be invited to submit statements from former 
service comrades or others that establish the occurrence of 
his claimed in-service stressful experiences.  If these 
actions do not produce evidence that sufficiently 
corroborates the occurrence of a claimed in-service stressful 
experience, then the RO should also attempt to corroborate 
the specifically claimed events independently.

Thereafter, if the occurrence of any claimed in-service 
stressful experience(s) is/are corroborated, then the RO 
should schedule the veteran for an examination for the 
purpose of determining whether any corroborated in-service 
event is sufficient to support a diagnosis of PTSD, before 
the claim is considered on the merits.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for 
PTSD on the merits, the RO should send 
the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for 
service connection.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should send to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

3.  The RO should detail the stressors 
claimed by the veteran, then request that 
the United States Armed Services Center 
for Research of Unit Records (CURR) 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  The RO should 
provide CURR with documentation detailing 
each of the in-service stressors alleged 
by veteran, as noted above, as well as 
copies of any relevant documents (to 
include statements made by the veteran).  
The RO should follow up on any additional 
development suggested by the CURR.  

4.  After receiving a response from CURR 
(and any other contacted entity), the RO 
should review the claims file, to 
specifically include all records received 
from CURR, and prepare a report 
addressing whether the claims file 
establishes the occurrence of any 
specifically claimed in-service stressful 
experience.  This report is to be added 
to the claims file.

If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraph 7, 
below, then proceed with paragraph 9.

5.  If and only if evidence corroborating 
the occurrence of (a) specifically 
claimed in-service stressful 
experience(s) is received should the RO 
schedule the veteran for a VA psychiatric 
examination.  

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and comment 
upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record 
copies of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.  

7.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


